88 N.Y.2d 1053 (1996)
Michael H. Vartanian, Appellant,
v.
Research Foundation of State University of New York et al., Respondents, et al., Defendants.
Court of Appeals of the State of New York.
Submitted August 5, 1996.
Decided October 17, 1996.
Motion, pursuant to CPLR 5520 (a), for an extension of time *1054 in which to file in the court of original instance the timely served notice of appeal granted. On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.